Case 1:19-cv-01849-WJM-NRN Document 40 Filed 08/02/19 USDC Colorado Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01849-WJM

  JOHN S. WILSON,

  Plaintiff,

  v.

  XIANT TECHNOLOGIES, INC.,

  Defendant.


                                       SCHEDULING ORDER


                             1. DATE OF CONFERENCE
                  AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

          A Scheduling Conference will be held on August 2, 2019, at 11:00 a.m., in C-205,

  Second Floor, Byron G. Rodgers U.S. Courthouse, located at 1929 Stout Street, Denver,

  Colorado. It is anticipated that the following attorneys will appear to represent the parties:

   Murray Ogborn, Esq.                               Scott C. Sandberg
   Ogborn Mihm, LLP                                  Spencer Fane, LLP
   1700 Broadway, Suite 1900                         1700 Lincoln Street, Suite 2000
   Denver, CO 80290                                  Denver, CO 80203
   Telephone: 303-592-5900                           Phone: 303-839-3800
   Fax: 303-592-5910                                 Fax: 303-839-3838
   E-mail: Murray.Ogborn@omtrial.com                 Email: jobrien@spencerfane.com
                                                     ssandberg@spencerfane.com
   Attorney for Plaintiff John S. Wilson
                                                     Attorneys for Defendant Xiant Technologies,
                                                     Inc.
Case 1:19-cv-01849-WJM-NRN Document 40 Filed 08/02/19 USDC Colorado Page 2 of 9




                               2. STATEMENT OF JURISDICTION

         Jurisdiction is proper in federal court pursuant to 28 U.S.C. § 1332(a)(1). The Plaintiff is

  a citizen of Tennessee and the Defendant is incorporated under the laws of the State of Colorado.

  The amount in controversy exceeds $75,000.

                         3. STATEMENT OF CLAIMS AND DEFENSES

         a.      Plaintiff: Plaintiff, John S. Wilson, brings this action against Xiant Technologies,

  Inc., arising out of an oral contract entered into by the Parties. Defendant retained Plaintiff’s

  services to identify and secure investors. The Parties agreed upon a contingency finder’s fee in

  the amount of 5% of the total funding secured. Plaintiff secured investments for Defendant in the

  amount of $9,000,000, entitling him to a fee of $450,000. Defendant has refused to pay Plaintiff

  the agreed upon fee. Plaintiff asserts the following claims against Defendant Xiant

  Technologies, Inc.:

                 i.      Breach of contract;

                 ii.     Breach of Oral Contract/Contract Implied in Fact;

                 iii.    Breach of Contract Implied in Law/Unjust Enrichment/Quantum Meruit;

                 iv.     Promissory Estoppel;

                 v.      Acquiescence; and

                 vi.     Punitive damages.

         b.      Defendant(s): Defendant denies the allegations in Plaintiff’s Complaint and will

  respond to the Complaint on or before August 15, 2019.

                                      4. UNDISPUTED FACTS

         The following facts are undisputed:
Case 1:19-cv-01849-WJM-NRN Document 40 Filed 08/02/19 USDC Colorado Page 3 of 9




         a.     None.

                                       5. COMPUTATION OF
                                            DAMAGES

         Plaintiff’s Calculation:

                a.      Damages in the amount of $225,000 for fee on initial investment;

                b.      $225,000 upon exercise of the warrant by Cal-Maine Foods, Inc.;

                c.      Punitive damages in the amount of $1,000,000;

                d.      Pre and post judgment interest;

                e.      Attorneys’ fees and costs permitted by law; and

                e.      Any additional amounts to be determined at trial.

         Defendant’s Calculation:

                Defendant denies that Plaintiff has incurred or is entitled to recover any damages

         and Defendant reserves the right to seek an award of attorneys’ fees and costs as

         permitted by law.

                     6. REPORT OF PRECONFERENCE DISCOVERY AND
                           MEETING UNDER FED. R. CIV. P. 26(f)

         a.     Date of Rule 26(f) meeting: July 25, 2019.

         b.     Names of each participant and party he/she represented. Plaintiff was represented by

  Michael P. Cross, Esq. Defendant was represented by Scott Sandberg, Esq.

         c.     Statement as to when Rule 26(a)(1) disclosures were made or will be made.

         The parties will make their 26(a)(1) disclosures 15 days after Defendant files its

  responsive pleading on August 15, 2019, August 30, 2019.

         d.     Proposed changes, if any, in timing or requirement of disclosures under Fed. R. Civ. P.
                26(a)(1).
Case 1:19-cv-01849-WJM-NRN Document 40 Filed 08/02/19 USDC Colorado Page 4 of 9




         None.

         e.       Statement concerning any agreements to conduct informal discovery:

        The parties discussed the possibility of conducting informal discovery, including exchange

  of documents. The parties agreed to produce all relevant documents through F.R.C.P. 26(2)

  disclosures.

         f.       Statement concerning any other agreements or procedures to reduce discovery and other
                  litigation costs, including the use of a unified exhibit numbering system.

         The parties shall use a unified system of exhibits beginning with the number one in

  depositions.

         Any document marked confidential shall be marked such that text shall not be fully or

  partially obscured so as to render OCR and searches of text more difficult.

         The parties agree to exchange discovery and exhibits electronically and to Bates-number

  the documents they produce.

         g.       Statement as to whether the parties anticipate that their claims or defenses will involve
                  extensive electronically stored information, or that a substantial amount of disclosure or
                  discovery will involve information or records maintained in electronic form.

         The parties do not anticipate that their claims or defenses will involve extensive

  electronically stored information, or that a substantial amount of disclosure or discovery will

  involve information or records maintained in electronic format.

         The parties will work together to address issues of privilege as to computer-generated

  records.

             h.    Statement summarizing the parties’ discussions regarding the possibilities for
                   promptly settling or resolving the case.

         The parties have discussed the prospect of settlement and believe that it may be possible

  to reach a resolution of this dispute. However, at the time of this filing, the parties have not
Case 1:19-cv-01849-WJM-NRN Document 40 Filed 08/02/19 USDC Colorado Page 5 of 9




  reached an agreement and believe discovery is necessary before substantive settlement

  negotiations may take place.

                                              7. CONSENT

         All parties have not consented to the exercise of jurisdiction of a magistrate judge.

                                   8. DISCOVERY LIMITATIONS

         a.      Modifications which any party proposes to the presumptive numbers of
                 depositions or interrogatories contained in the Federal Rules.

                 None.

                 Each side shall be limited to 7 depositions, excluding experts.

                 Each side shall be limited to 25 interrogatories.

         b.      Limitations which any party proposes on the length of depositions.

                 Each deposition shall be limited to one day of seven hours, with the following

  exception: Plaintiff requests that a corporate party who is deposed under Rule 30(b)(6) may be

  deposed for up to fourteen hours over the course of two days, regardless of the number of

  representatives designated to testify on the corporation’s behalf. Defendant objects to this

  request and seeks to impose the presumptive limit of seven hours. Despite these limitations, the

  parties anticipate they will use reasonable efforts to keep the depositions to the amount of time

  reasonably necessary to accomplish legitimate purposes of discovery.

  Depositions shall not exceed 7 hours for three deponents, exclusive of experts, all others limited
  to 4 hours, for each side, without prior agreement or absent leave of court.



         c.      Limitations which any party proposes on the number of requests for production and/or
                 requests for admission.

         Each side shall be limited to 25 requests for production, 25 requests for admission.

         d.      Other Planning or Discovery Orders
Case 1:19-cv-01849-WJM-NRN Document 40 Filed 08/02/19 USDC Colorado Page 6 of 9




             None.

                             9. CASE PLAN AND SCHEDULE

       a.    Deadline for Joinder of Parties and Amendment of Pleadings: August 16, 2019.

       b.   Discovery Cut-off: February 15, 2020; expert discovery cutoff March 15, 2020.
       March 30, 2020

       c.    Dispositive Motion Deadline: December 31, 2019. April 24, 2020

       d.    Expert Witness Disclosure

             1.      The parties shall identify anticipated fields of expert testimony, if any.

                     (a)     Plaintiff: The value of the services provided by the Plaintiff and

                     industry standards relating to the same.

                     (b)     Defendant: Rebuttal to any expert opinions disclosed by Plaintiff.

             2.      Limitations which the parties propose on the use or number of expert
                     witnesses.

                     A maximum of three expert witnesses per party.

             3.      The parties shall designate all experts and provide opposing counsel and any
                     pro se parties with all information specified in Fed. R. Civ. P. 26(a)(2) on or
                     before January 30,. 2020

             4.      The parties shall designate all rebuttal experts and provide opposing counsel
                     and any pro se party with all information specified in Fed. R. Civ. P. 26(a)(2)
                     on or before March 1, 2020.

       e.    Identification of Persons to Be Deposed:

             Plaintiff:

                     1.      F.R.C.P. 30(b)(6) Deposition of Xiant Technologies, Inc.

                     2.      Jason Suntych

                     3.      Daren Suntych

                     4.      F.R.C.P. 30(b)(6) Deposition of Cal-Maine Foods, Inc.
Case 1:19-cv-01849-WJM-NRN Document 40 Filed 08/02/19 USDC Colorado Page 7 of 9




                         5.       Other witnesses, as identified in later discovery

                 Defendant:

                         1.       John S. Wilson

                         2.       Napoleon Overton

                         3.       Other witnesses, as identified in later discovery

         f.      Deadline for Interrogatories:

                 All written interrogatories shall be served on or before 45 days prior to the

  discovery cut-off.

         g.      Deadline for Requests for Production of Documents and/or Admissions

                 All written interrogatories shall be served on or before 30 days prior to the

  discovery cut-off.

                              10. DATES FOR FURTHER CONFERENCES

         a.      Status conferences will be held in this case at the following dates and times:

                  JOINT STATUS REPORT shall be filed no later than February 21, 2020 .

         b.       A final pretrial conference will be held in this case on July 28, ____________,
                  2020__, at 9:30 o’clock __a.___m. A Final Pretrial Order shall be prepared by the
                  parties and submitted to the court no later than seven (7) days before the final pretrial
                  conference.

                                11. OTHER SCHEDULING MATTERS

         a.      Identify those discovery or scheduling issues, if any, on which counsel after a good faith
                 effort, were unable to reach an agreement.

                 None.

         b.      Anticipated length of trial and whether trial is to the court or jury.

                 Five-day jury trial.
Case 1:19-cv-01849-WJM-NRN Document 40 Filed 08/02/19 USDC Colorado Page 8 of 9




          c.      Identify pretrial proceedings, if any, that the parties believe may be more
                  efficiently or economically conducted in the District Court’s facilities at 212
                  N. Wahsatch Street, Colorado Springs, Colorado 80903-3476; Wayne
                  Aspinall U.S. Courthouse/Federal Building, 402 Rood Avenue, Grand
                  Junction, Colorado 81501-2520; or the U.S. Courthouse/Federal Building,103
                  Sheppard Drive, Durango, Colorado 81303-3439.

                  None.

                          12. NOTICE TO COUNSEL AND PRO SE PARTIES


          The parties filing motions for extension of time or continuances must comply with
  D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon the moving
  attorney's client, all attorneys of record, and all pro se parties.

          Counsel will be expected to be familiar and to comply with the Pretrial and Trial Procedures or
  Practice Standards established by the judicial officer presiding over the trial of this case.

          With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

         Counsel and unrepresented parties are reminded that any change of contact information
  must be reported and filed with the Court pursuant to the applicable local rule.

                               13. AMENDMENTS TO SCHEDULING ORDER

   The Scheduling Order may only be modified by a showing of good cause.

                                     2nd
  DATED at Denver, Colorado, this          day of August, 2019.

                                                            BY THE COURT:



                                                            United States Magistrate Judge
Case 1:19-cv-01849-WJM-NRN Document 40 Filed 08/02/19 USDC Colorado Page 9 of 9




  OGBORN MIHM, LLP                         SPENCER FANE, LLP


  /s/ Michael P. Cross                     /s/ Scott Sandberg
  Murray Ogborn, Esq.                      Scott Sandberg, Esq.
  Michael P. Cross, Esq.                   1700 Lincoln Street, Suite 2000
  1700 Broadway, Suite 1900                Denver, CO 80203
  Denver, CO 80290
                                           Attorney for Defendant
  Attorneys for Plaintiff John S. Wilson
